Citation Nr: 0421622	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-10 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, as secondary to service-connected knee 
disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to April 
1988.

In an unappealed October 1988 rating decision, the RO denied 
service connection for a psychiatric disorder on a direct 
basis.  In October 1999, the veteran submitted his current 
claim of secondary service connection for a psychiatric 
disorder.  The subsequent notice to the veteran was limited 
to the issue of secondary service connection.  Because of due 
process considerations, the Board's decision is also limited 
to the issue of secondary service connection.  If the 
veteran's intention is to seek a reopening of the claim of 
service connection for a psychiatric disorder other than a 
secondary basis, he should tell the Regional Office.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a statement in support of claim, dated in September 2003, 
the veteran raised the issue of service connection for a back 
disability secondary to service-connected knee disabilities, 
which is referred to the RO for appropriate action.

FINDING OF FACT

There is no competent medical evidence that the veteran's 
psychiatric disorder, variously diagnosed as major depressive 
disorder, mood disorder, or adjustment disorder, is due to, 
the result of, or increased by the service-connected knee 
disabilities. 

CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as major 
depressive disorder, mood disorder, or adjustment disorder, 
was not caused or aggravated by service-connected knee 
disabilities.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the agency of 
original jurisdiction or regional office (RO) decision on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

The veteran submitted his current claim October 1999.  In 
letters, dated in December 2000 and May 2001, addressing the 
VCAA, the RO provided the veteran pre-RO-adjudication notice 
under 38 U.S.C.A. § 5103.  As noted above the RO adjudicated 
the claim in January 2002. 

As for the content of the notice, the RO notified the veteran 
that the evidence needed to substantiate the claim was 
medical evidence showing treatment of a psychiatric disorder 
secondary to his service-connected knee disabilities.  The 
veteran was also notified that VA would obtain VA records and 
non-VA medical records he identified.  In each letter, he was 
given 60 days to respond.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra, (pre-adjudicatory VCAA notice).

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim," the RO did notify the veteran 
of this provision in the statement of the case, dated in June 
2002.  Since then, the veteran testified at a hearing, the RO 
obtain VA records and records of the Social Security 
Administration, and the veteran was afforded a VA 
examination.  All of this evidence was considered in a May 
2003 supplemental statement of the case.  And the veteran has 
not identified any additional evidence pertinent to the 
claim.  For this reason any defect in the content of the pre-
adjudicatory VCAA notice has not been prejudicial to the 
veteran's right to notice.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran 


has not identified any additional evidence pertinent to the 
claim, and as there is otherwise no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

Factual Background

The service medical records contain no complaint, finding, or 
history of a psychiatric disorder. 

In an August 1990 decision, on the basis of the service 
medical records, the Board granted service connection for 
knee disabilities.  In implementing the Board's decision, the 
RO assigned a 10 percent rating for each knee, effective from 
April 28, 1988, the day following the veteran's separation 
from service.  The 10 percent rating for each knee has 
remained in effect and unchanged since then. 

VA Mental Health Clinic records disclose that the following:  
The veteran complained of painful knees and some associated 
depression (July 1988); and impressions of depression 
secondary to pain (January, February and April 996, January 
and November 1997).  

Records of the Southeastern Regional Medical Center, dated in 
May 1999, disclose that the veteran was referred for 
psychiatric evaluation.  The initial impression was major 
depression.  When he was seen three weeks later, the veteran 
complained of depression due to financial problems and stress 
at work.  In June 1999, he was admitted with a diagnosis of 
chronic paranoid schizophrenia.  At the time of discharge, 
the diagnosis was changed to major depression with psychotic 
features and to rule out schizoaffective disorder.  In 
December 2000, he was hospitalized with a diagnosis of major 
depression with psychotic features. 

VA Mental Health Clinic records, dated from 1999 to 2001, 
disclose the following: an impression of physical pain likely 
to be exacerbated by depression (October 1999); symptoms of 
pain or depression (November 1999 to January 2003), he 
entered a Pain Education Group in March 2000; an assessment 
of dysthymia (April 


2000); a diagnosis of chronic pain depression (October 2000, 
August 2002); a history of major depression (February 2001, 
April 2002); a diagnosis of situational depression (April 
2001); and he entered a Pain Clinic in December 2001. 

Records of the Social Security Administration (SSA) disclose 
that the veteran was found to be disabled since June 1999.  
The primary diagnosis was mood disorder and the secondary 
diagnosis was personality disorders. 

In an October 2000 statement, the veteran's mother stated 
that the veteran could not shake his feelings about the 
military after his discharge and the damage and pain to his 
knees, and that he turned delusional and psychotic.  

In an October 2000 statement, the veteran's pastor stated 
that the veteran was always nervous and agitated after his 
return from the service.

On VA examination in November 2001, the examiner reported 
that the veteran's file had been reviewed and that 
psychological testing had been done.  The veteran complained 
of depression, delusional thinking, and multiple depressive 
events.  The examiner stated that the diagnosis of major 
depression with psychotic features was confirmed.  Adjustment 
disorder was diagnosed, but the examiner stated that it was 
not due the service-connected knee disabilities.  The 
examiner expressed the opinion that there was no evidence 
that the service-connected knee disabilities resulted in the 
veteran's psychiatric disturbances.  The examiner indicated 
that the veteran's somatic complaints were quite varied and 
not limited to the knees, but included headaches, back and 
stomach pain, and tingling in the extremities. 

In October 2002, the veteran testified about his longstanding 
knee pain and depression. 

Analysis

Service connection may be granted for disability that is 
proximately due to or the result of being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(additional disability resulting from the aggravation of a 
nonservice-connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310(a)).

The extent the veteran has been diagnosed with personality 
disorders, personal disorders are not disabilities for VA 
compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Based on a complete review of the record, there is evidence 
favorable and unfavorable to the claim.  The evidence 
favorable to the claim consists of VA records documenting the 
veteran's complaint of painful knees associated with symptoms 
of depression.   

Because the medical evidence was insufficient to decide the 
claim on the merits, the RO had the veteran examined.  After 
an examination, which included psychological testing, and a 
review of the record, the VA examiner expressed the opinion 
that neither the major depressive disorder nor adjustment 
disorder was the due to or the result of the service-
connected knee disabilities.  The examiner explained that the 
veteran's somatic complaints were not limited to the knees, 
but included headaches, back and stomach pain, and tingling 
in the extremities.  The Board finds that the VA examiner's 
opinion outweighs the evidence favorable to the claim because 
the VA examiner had the benefit of reviewing the veteran's 
file and the results of psychological testing.  Thus the 
examiner had a more complete picture of the history of the 
veteran's psychiatric problems in rendering his opinion, 
which is not shown to have been the case with the other VA 
assessments that are favorable to the claim. 

Also there is no medical evidence favorable to the claim that 
associates the mood disorder to the service-connected knee 
disabilities.  And there is no favorable medical evidence 
that either major depressive disorder, adjustment disorder, 
or mood disorder increased in disability because of the 
service-connected knee disabilities.  While there is a note 
that physical pain is likely to be exacerbated by depression, 
as there is no underlying change in the psychiatric disorder, 
as contrasted to symptoms, the condition was not aggravated.  

As for the lay statements, a layperson cannot offer an 
opinion that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed, as secondary to service-connected knee 
disabilities, is denied.




________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



